DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments (“REMARKS”) filed November 11, 2020 have been fully considered but they are moot in view of a new ground of rejection.


Re: III. Claim rejections under 35 U.S.C. § 103
Regarding claims 1 and 5, applicant argues that none of the cited art discloses or suggests “encoding a random digital value into any analog sound signal” and the additional amended features of a “random tone”. However, this argument is now moot in view of a new ground of rejection. 
Examiner further notes the interpretation to the claimed “random sound signal” and a “random tone”. Both of these terms are not given explicitly definitions (e.g. what is a random sound signal; how is random sound signal generated; etc.) either in the claims or in the specification. Hence, the broadest reasonable interpretation is given to these terms. For example, random sound may be understood as noise. Noise can be created by converting randomly generated digital values into audio. For example, see: Abstract and col. 1, line 43 – col.2, line 6 of US 4,194,427. The claims further fail to clearly define these features’ significance to the claimed invention as a whole and why such signals are required in the authentication response. The merely inclusion of specific data into a response without actively reciting further use of them do not present an inventive concept or give them sufficient patentable weight to the rest of the claimed limitations. Therefore, the prior arts which teach or suggest the capability of encoding random data into audio signals/tones would be sufficient to cover the limitations of “random sound signals” and “random tones”.
Regarding claims 12, 21, and 23, applicant argues that Carter teaches outputting acoustic sound for pickup by microphone, which is not the same as the acoustic sound being “in data form transmitted wirelessly” as currently amended in the claims. The prior art rejection has been withdrawn in view of the arguments. Specifically, Carter uses acoustic sounds, whereas the arguments are directed to the notion that the claimed sound signal is in digital data form. However, the amendments have raised several issues pertaining to 112(a). See Claim Rejections - 35 USC § 112 below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
first authentication response comprising a sound signal” wherein the “sound signal is in data form transmitted wirelessly from the hearing aid.” The specifications are silent on any type of “data form” which represents the sound signal. There are also no specific data structure detailed in the specifications of how the sound signal is composed to wirelessly travel from the hearing aid. Furthermore, it is unclear what a “sound signal” is within the context of the claims. The specifications appears to be directed to an acoustic sound signal, e.g. an acoustic wave traveling wirelessly through air that can be perceived by a human (e.g. see [0052]). In contrast, the claims appear to be directed to digital data that represents sound, e.g. an MP3 file, MIDI file, etc. However, there are no disclosure in the specifications that clearly describe a sound signal as digital and converted into a specific digital data structure or form to be transmitted wirelessly. The specifications merely indicate that the sound signal is “emitted” from devices, hence being understood as an acoustic wave. For example, see [0071]: “The sound signal may be generated at the hearing device by emitting one or more tones…” and [0117]: “…hearing device 8 transmits a first authentication response 110 by emitting a sound signal…” The remaining claims are dependent on claims 12, 21, and 23 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE Standard for information technology – Part 11 – Amendment 6 in IEEE Std. 802.11i-2004 (hereinafter, “IEEE”), 190 pages, 24 July 2004 in view of Qi et al. (hereinafter, “Qi”), US 2011/0150223 and in further view of Kozlay (hereinafter, “Kozlay”), US 2010/0227549.
As per claim 1: IEEE discloses: (in a 4-way handshake between an authenticator and supplicant, Message 1 is received by the supplicant from the authenticator, wherein Message 1 contains a PMKID (“indicative of an authentication type”) identifying the pairwise master key (PMK), the authenticator’s nonce (ANonce), and other relevant Key information [IEEE, pp. 83, 86; “8.5.3.1”]); receive from the user device a first authentication request comprising a first authentication type identifier and first authentication data (Message 2 is received by the authenticator from the supplicant, wherein the Message 2 includes a message integrity check (MIC) of the ANonce, the supplicant’s SNonce, key data, and other Key information in Message 2 [IEEE, pp. 83, 87; “8.5.3.2”]); verify the first authentication data (verifying the Message 2’s MIC [IEEE, pp. 83, 87; “8.5.3.2”]); and transmit to the user device a first authentication response (replying with Message 3 [IEEE, pp. 83, 87-88; “8.5.3.3”]), 
hearing device”. However, Qi is directed to analogous art of wireless communications utilizing the 4-way handshake [Qi, ¶1]. In [Qi, ¶¶12, 25], the four-way handshake is used in a rekeying process between wireless devices. A wireless device 300 may include a wireless headset (“hearing device”) comprising of processing circuitry and memory [Qi, ¶¶29, 44].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the standard 4-way handshake into any device and/or application desired by the designers of a wireless system. The 4-way handshake defined by IEEE 802.11 offers reduced packet loss when establishing a shared cryptographic key [Qi, ¶14].
IEEE and Qi do not disclose: wherein the first authentication response comprises a random sound signal, the random sound signal comprising a random tone. However, Kozlay is directed analogous art of wireless communications and secure pairing [Kozlay, ¶3]. A pseudo-random PIN is generated and converted to corresponding acoustical tones (“random sound signal” comprising a “random tone”) [Kozlay, ¶22]. The PIN is transmitted as a series of audio tones or tone pulses to a second device [Kozlay, ¶25].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an additional layer of authentication 

As per claim 2: IEEE in view of Qi and Kozlay discloses all limitations of claim 1. Furthermore, IEEE in view of Qi and Kozlay discloses: wherein the hearing device is further configured to: receive from the user device a second authentication request comprising second authentication data; and verify the second authentication data (receiving Message 4 in the 4-way handshake, verifying the MIC of said message [IEEE, pg. 89; “8.5.3.4”]). 

As per claim 3: IEEE in view of Qi and Kozlay discloses all limitations of claim 2. Furthermore, IEEE in view of Qi and Kozlay discloses: wherein the hearing device is further configured to determine and storing an authentication key in the hearing device if the second authentication data is successfully verified (if the MIC is valid, set the pairwise transient key (PTK) in the IEEE 802.11 MAC [IEEE, pg. 89; “8.5.3.4”]; furthermore, temporal encryption keys are derived from the PTK and installed [IEEE, pg. 6; “3.118”]).  

As per claim 5: Claim 5 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 5 is directed to a method performed by a hearing device corresponding to the hearing device of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 5.

As per claim 6: Claim 6 incorporates all limitations of claim 5 and is a method performed by a hearing device corresponding to the hearing device of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 5 are equally applicable to claim 6 and rejected for the same reasons.

As per claim 7: Claim 6 incorporates all limitations of claim 6 and is a method performed by a hearing device corresponding to the hearing device of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 5 are equally applicable to claim 6 and rejected for the same reasons.

As per claim 10: IEEE in view of Qi and Kozlay discloses all limitations of claim 5. Furthermore, IEEE in view of Qi and Kozlay discloses: wherein the sound signal comprises one or more tones (encoded using Single Tone Multi Frequency algorithm [Carter, ¶28]; generating tone bursts and reference tones [Carter, ¶41]). 

As per claim 11: IEEE in view of Qi and Kozlay discloses all limitations of claim 5. Furthermore, IEEE in view of Qi and Kozlay discloses: wherein the first authentication response is transmitted if the first authentication data is successfully verified (checking the MIC and silently discarding Message 2 if invalid, otherwise generating and sending Message 3 [IEEE, pg. 87; “8.5.3.2”]). 


Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 24-27 are allowable. The cited prior arts do not teach each and every limitations of claims 18 and 24-27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0252414: A random password is generated as a random number and converted into tones by DTMF conversion, which are transmitted.
US 2011/0217950: Device pairing which involves converting a random 6-digit number into audio indicia, such as sound tones.
US 2008/0268776: Audio tones mapped to data elements are used in a verification process to pair devices.
US 2016/0050197: A portion of an audio file is clipped and used to generate a password.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-02-2021